DETAILED ACTION
This correspondence is in response to the communications received June 8, 2022.  Claims 1, 3-10 and 12-16 are under consideration.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:

Please amend claim 1, on the second to last line, replace “forming the second” with “forming a second”. 

Please amend claim 7, on the third line, replace “a second recess” with “the second recess”.

Please cancel claims 17-20.   



REASONS FOR ALLOWANCE
Claims 1, 3-10 and 12-16 are allowed. 

The following is an Examiner's statement of reasons for allowance: The manufacturing method for a semiconductor element as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

    PNG
    media_image1.png
    436
    569
    media_image1.png
    Greyscale

Regarding claim 1, the prior art of Ogihara et al. (US 2010/0320445) in Fig. 8B, provided above, discloses a manufacturing method for a semiconductor element, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in the specific method steps in conjunction with forming recesses in side surfaces to aid the graphene layers in the lift off process.  See Applicant’s Fig. 23 provided below.

    PNG
    media_image2.png
    546
    905
    media_image2.png
    Greyscale



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893